Citation Nr: 1446252	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  04-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in May 2007, February 2009, October 2010, June 2012, and March 2013 and remanded for additional development.  The Board requested a Veterans Health Administration (VHA) opinion in August 2013.  A September 2013 VHA opinion was obtained and a copy was sent to the Veteran and his representative.  The Board remanded the case again in February 2014.  

The Veteran has raised the issue of entitlement to service connection for an acquired psychiatric disorder.  See August 2014 application.  Service connection for PTSD and depression were previously denied by the RO.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the claim must be remanded again for a new VA opinion.  The Veteran was provided with a VA opinion in March 2014.  However, it appears the VA examiner did not know the Veteran's exact service-connected disabilities.  The VA examiner stated "it is not clear what the service-connected "hip condition" is.  Nor is it clear which (right or left) hip is service-connected."  The VA examiner also noted that there is no "objective evidence of active rheumatoid arthritis (the service-connected condition)."  The VA examiner stated that "Any symptoms related to these joints are more likely due to other etiology, such as osteoarthritis, degenerative arthritis (secondary to changes associated with the normal aging process and not the service connected condition)."  The VA examiner provided an opinion that "Based solely on the service-connected conditions, the Veteran should be able to work in a sedentary position or light duty position . . . Based on the hip condition, he would be limited from working in positions that require prolonged walking, standing, stair-climbing, squatting, or kneeling."  

The Veteran is service-connected for rheumatoid arthritis with degenerative joint disease of multiple joints (ankles, right knee, right hip, right hand), rated as 40 percent disabling from July 11, 1992.  He is separately service-connected for degenerative arthritis of the left hip, rated as 10 percent disabling from November 5, 1998, and acne keloidalis nuchae of the base of the neck, rated as noncompensable.  The March 2014 VA examination report indicates the examiner did not know the Veteran was service-connected for rheumatoid arthritis with degenerative joint disease or left hip arthritis.  Consequently, the opinion as to the effect of the Veteran's service-connected disabilities on his ability to work is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a new VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the March 2014 VA 
examiner or another VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, alone, preclude him now or have precluded him at any point from November 2001 to present from obtaining and maintaining substantially gainful employment of any type, based on his educational and occupational background.  When providing the opinion, the examiner should not consider the Veteran's nonservice-connected disabilities or his age. 

The Veteran is service-connected for rheumatoid arthritis with degenerative joint disease of multiple joints (both ankles, right knee, right hip, right hand), rated as 40 percent disabling from July 11, 1992; degenerative arthritis of the left hip, rated as 10 percent disabling from November 5, 1998; and acne keloidalis nucahe of the base of the neck, rated as noncompensable.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



